—In a subrogation action to recover certain costs expended in providing care for Dolores Schaumburg, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange *411County (Owen, J.), dated July 29, 1999, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contentions, in opposition to their motion for summary judgment, the plaintiff subrogee demonstrated the existence of a factual question on the issue of whether the defendants had notice of its claim for medical expenses (see, Ocean Acc. & Guar. Corp. v Hooker Electrochem. Co., 240 NY 37; Nationwide Ins. Co. v Mocchia, 243 AD2d 692; Blacharsh v Hartford Ins. Group, 104 AD2d 839; Silinsky v State-Wide Ins. Co., 30 AD2d 1). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment.
The parties’ remaining contentions are without merit. Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.